Name: 97/8/EC: Council Decision of 20 December 1996 repealing Directive 75/405/EEC concerning the restriction of the use of petroleum products in power stations
 Type: Decision_ENTSCHEID
 Subject Matter: oil industry;  energy policy;  trade;  electrical and nuclear industries
 Date Published: 1997-01-07

 Avis juridique important|31997D000897/8/EC: Council Decision of 20 December 1996 repealing Directive 75/405/EEC concerning the restriction of the use of petroleum products in power stations Official Journal L 003 , 07/01/1997 P. 0007 - 0007COUNCIL DECISION of 20 December 1996 repealing Directive 75/405/EEC concerning the restriction of the use of petroleum products in power stations (97/8/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 103a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Directive 75/405/EEC (4) was adopted in order to place an obligation on Member States to require prior authorization by their authorities for free construction or conversion of oil-fired power stations;Whereas the said Directive was adopted in the wake of the oil crisis in the 1970s to contribute towards the Community's central objective of limiting oil imports and improving security of supply;Whereas the current situation on the energy market is considerably different from the situation prior to the oil crisis in the 1970s;Whereas electricity generators should be given greater flexibility with regard to fuel supplies on economically favourable terms and greater latitude should be provided for the possible return to operation of certain biofuel-fired units,HAS ADOPTED THIS DECISION:Article 1 Directive 75/405/EEC is hereby repealed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No C 272, 18. 9. 1996, p. 10.(2) OJ No C 380, 16. 12. 1996.(3) Opinion delivered on 27 November 1996 (not yet published in the Official Journal).(4) OJ No L 178, 9. 7. 1975, p. 26.